14-4708
    Ying v. Lynch
                                                                                       BIA
                                                                                  Nelson, IJ
                                                                               A200 032 094
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    25th day of November, two thousand fifteen.

    PRESENT:
             RICHARD C. WESLEY,
             PETER W. HALL,
             DEBRA ANN LIVINGSTON,
                  Circuit Judges.
    _____________________________________

    LIN HUAN LIN YING, AKA XUE YING
    YING-XU,
             Petitioner,

                    v.                                               14-4708
                                                                     NAC

    LORETTA E. LYNCH, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                     Cora J. Chang, Law Office of Cora J.
                                        Chang, New York, New York.

    FOR RESPONDENT:                      Benjamin C. Mizer, Principal Deputy
                                         Assistant Attorney General; Anthony
                            W. Norwood, Senior Litigation
                            Counsel; Shahrzad Baghai, Trial
                            Attorney, Office of Immigration
                            Litigation, United States
                            Department of Justice, Washington,
                            D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

    Petitioner Lin Huan Lin Ying (“Lin”), a native and citizen

of the People’s Republic of China, seeks review of a December

3, 2014, decision of the BIA affirming a February 26, 2013,

decision   of   an   Immigration       Judge   (“IJ”)   denying   Lin’s

application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”).           In re Lin Huan

Lin Ying, No. A200 032 094 (B.I.A. Dec. 3, 2014), aff’g No. A200

032 094 (Immig. Ct. N.Y. City Feb. 26, 2013).           We assume the

parties’ familiarity with the underlying facts and procedural

history in this case.

    We have reviewed the IJ’s decision as modified by the BIA,

i.e., minus the IJ’s adverse credibility determination.             See

Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d

                                   2
Cir. 2005).     The applicable standards of review are well

established.    See Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d

Cir. 2009).    Because the BIA declined to reach the IJ’s adverse

credibility    determination,   we   assume   that   Lin   testified

credibly.     See Mei Fun Wong v. Holder, 633 F.3d 64, 68 (2d

Cir.2011).

I.   Corroboration

     The agency found that Lin failed adequately to corroborate

his claim that he was arrested, detained, and beaten for

attending an underground Catholic church in China.         “Where the

trier of fact determines that the applicant should provide

[corroborative] evidence . . . such evidence must be provided

unless the applicant does not have the evidence and cannot

reasonably obtain the evidence.” 8 U.S.C. § 1158(b)(1)(B)(ii);

see also Yan Juan Chen v. Holder, 658 F.3d 246, 252-53 (2d Cir.

2011).

     Lin submitted two pieces of evidence corroborating his

claim: a letter from the priest of his underground church, and

a letter from his wife.   As the IJ noted, the letter from Lin’s

priest does not mention Lin’s arrest or the arrest of any other

church members in 2004.     Thus, it does not corroborate Lin’s
                                3
claim that he was persecuted.           Lin argues that the IJ erred

because she never gave him an opportunity to explain the

letter’s omissions.        While an IJ may be required to give an

alien notice that corroboration may be expected, however, the

IJ is not required to provide an opportunity for the alien to

cure defects in the evidence.          See Yan Juan Chen, 658 F.3d at

253 (citing Ming Shi Xue v. BIA, 439 F.3d 111, 122 (2d Cir. 2006)

(suggesting that Court’s precedent requires that IJ give

“adequate and meaningful notice to the applicant of evidence”

the   IJ   believes   is    necessary    before   denying   claim   for

insufficient corroboration)).

      The IJ gave Lin’s wife’s letter diminished weight because

it was unauthenticated and from a witness unavailable for cross

examination.    In addition, Lin’s wife was not an eyewitness to

the events in question.      These were valid grounds for according

diminished weight to the letter.          Xiao Ji Chen v. U.S. Dep’t

of Justice, 471 F.3d 315, 342 (2d Cir. 2006); In re H-L-H & Z-Y-Z,

25 I. & N. Dec. 209, 214-15 (BIA 2010), rev’d on other grounds

by Hui Lin Huang v. Holder, 677 F.3d 130 (2d Cir. 2012).

      The IJ also found that Lin could have submitted statements

from fellow underground church members who knew that he had been
                                   4
arrested in 2004.      Lin testified that one of the church members

had agreed to write a letter, but he moved to Japan and Lin did

not have his contact information.         Lin did not explain why he

did not obtain letters from any of the other members and argues

that the IJ never asked him why he did not obtain any other

statements.    However, Lin was explicitly asked at his merits

hearing why he had not submitted statements from any of his

fellow church members.        Thus, Lin’s argument is belied by the

record.     Accordingly, the agency properly denied Lin’s past

persecution    claim    for   lack   of   corroboration.   8   U.S.C.

§ 1158(b)(1)(B)(ii).

II. Pattern or Practice of Persecution

    To show a well-founded fear of persecution in the absence

of any evidence of past persecution, an alien must show a

reasonable possibility that authorities in his country are

either aware of his activities or are likely to become aware

of them.    Hongsheng Leng v. Mukasey, 528 F.3d 135, 143 (2d Cir.

2008).     As relevant here, an alien may make this showing by

“prov[ing] the existence of ‘a pattern or practice in his or

her country . . . of persecution of a group of persons similarly

situated to the applicant.’”         Kyaw Zwar Tun v. INS, 445 F.3d
5
554, 564 (2d Cir. 2006) (quoting 8 C.F.R. § 208.13(b)(2)(iii)).

To establish a pattern or practice of persecution against a

particular group, a petitioner must demonstrate that the harm

to that group is “so systemic or pervasive as to amount to a

pattern or practice of persecution.”               In re A-M-, 23 I. & N.

Dec. 737, 741 (BIA 2005); see also Mufied v. Mukasey, 508 F.3d
88, 91 (2d Cir. 2007).

       We cannot conclude that the agency erred in determining

that    Lin   failed    to   establish      a   pattern   or    practice   of

persecution.       The       2005   State       Department     International

Religious Freedom Report, on which Lin relies, indicates that

treatment of underground religious groups in China varies by

region, with some regional authorities allowing underground

groups to worship unimpeded.         Cf. Santoso v. Holder, 580 F.3d

at 110, 112 (2d Cir. 2009).                 Moreover, Lin’s additional

evidence describes only isolated incidents of harm and makes

clear that the Chinese government targets religious leaders,

not worshipers.        At no point has Lin alleged that he was being

trained to be a religious leader.           One article states that China

cracked down on underground churches in 2006, but Lin has

presented no evidence to show that this crackdown persists.
                                     6
    Having failed to establish a pattern or practice of

persecution before the agency, Lin did not meet his burden for

asylum based on a fear of future persecution.   As a result, he

necessarily fails to meet the higher burden necessary to obtain

withholding of removal or CAT relief. Paul v. Gonzales, 444 F.3d
148, 156-57 (2d Cir. 2006) (withholding); Xue Hong Yang v. U.S.

Dep’t of Justice, 426 F.3d 520, 523 (2d Cir. 2005) (CAT).

    For the foregoing reasons, the petition for review is

DENIED.    As we have completed our review, any stay of removal

that the Court previously granted in this petition is VACATED,

and any pending motion for a stay of removal in this petition

is DISMISSED as moot.    Any pending request for oral argument

in this petition is DENIED in accordance with Federal Rule of

Appellate Procedure 34(a)(2), and Second Circuit Local Rule

34.1(b).

                              FOR THE COURT:
                              Catherine O=Hagan Wolfe, Clerk




                               7